Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1, 3, 5-9, 12-15 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest a power conversion device, primarily, having … a capacitor unit having a plurality of capacitors for accumulating an input voltage from the input voltage source,  wherein the plurality of capacitors is connected in series across the positive terminal and the negative terminal; a switch unit connected to the capacitor unit and comprising a plurality of switches for selectively connecting at least one capacitor among the plurality of capacitors to the converter; …; … a controller connected to the capacitor unit and the switch unit, … is configured to determine the at least one capacitor satisfying a specified condition, among the plurality of capacitors, set at least one switch among the plurality of switches, to be turned on, the at least one switch corresponding to the at least one capacitor, and set at least a part of other ones of the plurality of switches except for the at least one switch among the plurality of switches, to be turned off, so that the at least one capacitor and the converter are electrically connected and at least a part of the input voltage accumulated in the at least one capacitor is supplied to the converter, … a feedback controller configured to provide a feedback signal to the converter, based on an input voltage of the load.
For claim 9, the prior art does not disclose or suggest an electronic device, primarily, having: …  a converter; a power supply unit …; a capacitor unit having a plurality of capacitors …, wherein the plurality of capacitors is connected in series across the positive terminal and the negative terminal; a switch unit connected to the capacitor unit and comprising a plurality of switches for selectively connecting at least one capacitor among the plurality of capacitors to the converter; …; and a controller connected to the capacitor unit and the switch unit, … is configured to determine the at least one capacitor satisfying a specified condition, among the plurality of capacitors, set at least one switch among the plurality of switches, to be turned on, the at least one switch corresponding to the at least one capacitor, - 3 -Serial No: 16/966,684Docket No: 5004-1-880Reply to Office Action of: March 23, 2022 Amendment Dated: June 14, 2022… set at least a part of other switches of the plurality of switches except for the at least one switch among the plurality of switches, to be turned off, so that the at least one capacitor and the converter are electrically connected and at least a part of the input voltage accumulated in the at least one capacitor is supplied to the converter, … a feedback controller configured to provide a feedback signal to the converter, based on an input voltage of the load.
For claim 15, the prior art does not disclose or suggest a power conversion method, primarily, having: … determining, by a controller, an input voltage required for a converter electrically connected to a load; determining, …, at least a part of a plurality of capacitors in order to supply a voltage required for the converter, wherein the plurality of capacitors is connected in series across a positive terminal and a negative terminal of a power supply unit; - 4 -Serial No: 16/966,684Docket No: 5004-1-880 Reply to Office Action of: March 23, 2022 Amendment Dated: June 14, 2022 selecting, …, a capacitor satisfying a specified voltage, among the determined at least the part of the plurality of capacitors; setting, …, a power path for supplying power to the converter with respect to the capacitor selected through a switch unit; supplying power to the converter by using a switch which is turned on according to the setting of the power path-; … providing, …, a feedback signal to the converter based on an input voltage of the load being electrically connected to the converter.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838